Citation Nr: 1717817	
Decision Date: 05/23/17    Archive Date: 06/05/17

DOCKET NO.  12-25 142	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent prior to May 16, 2016, and in excess of 40 percent thereafter, for service-connected degenerative disc disease of the lumbar spine at L5-S1 with thoracic strain/somatic dysfunction.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jack S. Komperda, Associate Counsel





INTRODUCTION

The Veteran served on active duty from November 2001 to June 2006.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.


FINDING OF FACT

In April 2017, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of this appeal is requested on the issue of entitlement to an initial disability rating in excess of 10 percent prior to May 16, 2016, and in excess of 40 percent thereafter, for service-connected degenerative disc disease of the lumbar spine at L5-S1 with thoracic strain/somatic dysfunction.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran involving a claim seeking entitlement to an initial disability rating in excess of 10 percent prior to May 16, 2016, and in excess of 40 percent thereafter, for service-connected degenerative disc disease of the lumbar spine at L5-S1 with thoracic strain/somatic dysfunction, have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

In the present case, the Veteran submitted a signed VA Form 21-4138 Statement in Support of Claim dated April 17, 2017, in which he stated that he wished to have his pending appeal withdrawn on the issue of entitlement to an initial disability rating in excess of 10 percent prior to May 16, 2016, and in excess of 40 percent thereafter, for service-connected degenerative disc disease of the lumbar spine at L5-S1 with thoracic strain/somatic dysfunction.  Hence, there remain no allegations of errors of fact or law for appellate consideration. Accordingly, the Board does not have jurisdiction to review the appeal on this issue and it is dismissed.


ORDER

The appeal is dismissed.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


